 Exhibit 10.2


AMENDMENTS TO EMPLOYMENT AGREEMENTS


ARIAD Pharmaceuticals, Inc. (the “Company”) entered into an amendment to the
employment agreement between the Company and each of the following executive
officers, in April or May 2007, to extend the term of employment thereunder as
follows:
 

   
Term of Agreement Extended
Name and Title
 
From
To
   
(December 31 of each year)
Harvey J. Berger, M.D.
Chairman and Chief Executive Officer
2009
2011
Laurie A. Allen, Esq.
Senior Vice President, Legal and Business Development,Chief Legal Officer and
Secretary
2008
2010
David L. Berstein, Esq.
Senior Vice President, Chief Patent Counsel
2008
2010
Timothy P. Clackson, Ph.D.
Senior Vice President, Chief Scientific Officer
2008
2010
Edward M. Fitzgerald
Senior Vice President, Finance and Corporate Operations,Chief Financial Officer
and Treasurer
2008
2010
John D. Iuliucci, Ph.D.
Senior Vice President, Chief Development Officer
2008
2010
Richard W. Pascoe
Senior Vice President, Chief Commercial Officer
2007
2010

 
The term of employment for each officer is thereafter subject to automatic
renewal for successive one-year terms (three-year terms in the case of Dr.
Berger) absent notice to the contrary by either party.